DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/12/2018 and 2/4/2021 are being considered by the examiner.
Election/Restrictions
Claim 11 is allowable. The restriction requirement between group I and group II , as set forth in the Office action mailed on 9/6/2019 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of groups I and II is withdrawn.  Claims 1-10 and 20, directed to a method of manufacture are no longer withdrawn from consideration because the claims requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the primary reason for allowance is that the prior art of record either singularly or in combination fails to teach or suggest the limitation “a semiconductor layer arranged beneath the absorbing region and extending to opposing first and second sides of the absorbing region relative to the second dimension, wherein the semiconductor layer comprises one or more p-doped regions and one or more n-doped regions arranged such that, along an extent of the semiconductor layer in the first dimension, a location of a P-N junction of the semiconductor layer within the second dimension varies” as recited in claim 1 in combination with the remaining features.
Dependent claims 2-10 are allowed based on virtue of their dependencies 
The most relevant prior art references, (US 2004/0017962 A1 Al to Lee et al. in Figs 11 and US 2007/0104410 A1 to Ahn et al. in Fig 8 and US 8,872,294 B2 to Meade et al in Fig 4, substantially teaches the limitations of the claim 1, with the exception of the limitations described in the preceding paragraph.
With respect to claim 11, the primary reason for allowance is that the prior art of record either singularly or in combination fails to teach or suggest the limitation “a semiconductor layer arranged beneath the absorbing region and extending to opposing first and second sides of the absorbing region relative to the second dimension, wherein 
Dependent claims 12-19 are allowed based on virtue of their dependencies 
The most relevant prior art references, (US 2004/0017962 A1 Al to Lee et al. in Figs 11 and US 2007/0104410 A1 to Ahn et al. in Fig 8 and US 8,872,294 B2 to Meade et al in Fig 4, substantially teaches the limitations of the claim 1, with the exception of the limitations described in the preceding paragraph.
With respect to claim 20, the primary reason for allowance is that the prior art of record either singularly or in combination fails to teach or suggest the limitation “a semiconductor layer arranged beneath the absorbing region and extending to opposing first and second sides of the absorbing region relative to the second dimension, wherein the semiconductor layer comprises one or more p-doped regions and one or more n-doped regions arranged such that, along an extent of the semiconductor layer in the first dimension, a location of a P-N junction of the semiconductor layer within the second dimension varies” as recited in claim 20 in combination with the remaining features.
The most relevant prior art references, (US 2004/0017962 A1 Al to Lee et al. in Figs 11 and US 2007/0104410 A1 to Ahn et al. in Fig 8 and US 8,872,294 B2 to Meade et al in Fig 4, substantially teaches the limitations of the claim 1, with the exception of the limitations described in the preceding paragraph.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHATH YASMEEN whose telephone number is (571)270-7564.  The examiner can normally be reached on Mon-Fri 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NISHATH YASMEEN/Primary Examiner, Art Unit 2811